 



Exhibit 10.28

AMENDMENT NO. 9 TO REVOLVING CREDIT AND
SECURITY AGREEMENT AND WAIVER

     THIS AMENDMENT NO. 9 TO REVOLVING CREDIT AND SECURITY AGREEMENT AND WAIVER
(this “Amendment”) is made and entered into as of December 29, 2004, among
MasTec, Inc., a Florida corporation (“MasTec”), the Subsidiaries of MasTec
identified on the signature pages hereto (together with MasTec, hereinafter
collectively referred to as the “Borrowers”), the financial institutions party
from time to time to the Loan Agreement (as hereinafter defined) (the “Lenders”)
and Fleet Capital Corporation, a Rhode Island corporation, as administrative
agent (the “Administrative Agent”) for the Lenders.

Recitals:

     The Borrowers, the Lenders and the Administrative Agent are parties to a
Revolving Credit and Security Agreement dated as of January 22, 2002 (as amended
and in effect on the date hereof, the “Loan Agreement”), pursuant to which the
Lenders have made certain revolving credit loans and letter of credit
accommodations to or for the benefit of the Borrowers.

     The Borrowers have requested that the Lenders agree to amend the Loan
Agreement to, among other things, amend the financial covenants set forth in
Section 11.1 of the Loan Agreement.

     The Borrowers have informed the Administrative Agent and the Lenders that
certain Defaults exist under the Loan Agreement by reason of the following
(collectively, the “Designated Defaults”): (i) the Borrowers’ failure to
maintain the required minimum Tangible Net Worth for the period from April 1,
2004, through the date of this Amendment as required by Section 11.1(a) of the
Loan Agreement and (ii) the Borrowers’ failure to maintain the minimum Fixed
Charge Coverage Ratio for the 3-calendar month period ended June 30, 2004, as
required by Section 11.1(b) of the Loan Agreement. The Borrowers have further
requested that the Lenders waive the Designated Defaults.

     Upon the terms and subject to the conditions hereinafter set forth, the
Lenders have agreed so to amend the Loan Agreement and to waive the Designated
Defaults.

     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.

     2. Amendments to Loan Agreement. Subject to the provisions of Section 4 of
this Amendment, the Loan Agreement is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



     (a) By deleting the definition of “Non-Cash Non-Recurring Charge Amounts”
appearing in Section 1.1 of the Loan Agreement and by substituting the following
new definition in lieu thereof:

          “Non-Cash Non-Recurring Charge Amounts” means an amount equal to
$1,100,000 deducted from Net Income for the purpose of calculating EBITDA as a
non-cash, non-recurring charge taken by the Borrowers for an ITS inventory
adjustment in the second Fiscal Quarter of 2004, which amount may be added back
to Net Income solely for calculating EBITDA in respect of the months of June,
2004 through May, 2005.

     (b) By deleting Section 11.1 (a) and by substituting the following new
Section 11.1(a) in lieu thereof:

          (a) Tangible Net Worth. Permit consolidated Tangible Net Worth of
MasTec’s NAOperations at any time on or after April 1, 2004, to be less than the
sum of (i) $50,500,000, plus (ii) an amount equal to 50% of consolidated Net
Income (but without deduction for any Net Loss) of MasTec’s NAOperations for the
period from April 1, 2004, through the date of determination, treated as a
single accounting period.

     3. Limited Waiver of Designated Defaults. Subject to the provisions of
Section 4 of this Amendment, the Administrative Agent and the Lenders hereby
waive the Designated Defaults in effect on the date hereof. In no event shall
the foregoing waiver be deemed to constitute a waiver of (i) any Default or
Event of Default that may exist on the date of this Amendment (other than the
Designated Defaults) or (ii) the Borrowers’ respective obligations to comply
with all of the terms and conditions of the Loan Agreement and the other Loan
Documents from and after the date hereof. Notwithstanding any prior, temporary
mutual disregard of the terms of any contracts between the parties, each
Borrower hereby agrees that it shall be required strictly to comply with all of
the terms of the Loan Agreement and the other Loan Documents on and after the
date hereof.

     4. Conditions to Effectiveness. The provisions of this Amendment shall
become effective on the date (the “Amendment No. 9 Effective Date”) on which the
Administrative Agent shall have received, on or before December 30, 2004: (a) a
fee in the amount of $93,750 for the Ratable account of the Lenders, which fee
is earned on the date hereof and is not subject to refund or rebate of any kind
whatsoever, and (b) the following documents, each of which shall be satisfactory
in form and substance to the Administrative Agent and in sufficient copies for
each Lender:

     (i) this Amendment duly executed and delivered by the Borrowers, the
Required Lenders and the Administrative Agent;

     (ii) a certificate of the secretary or assistant secretary of each Borrower
having attached thereto the articles or certificate of incorporation and bylaws
of such Borrower (or containing the certification of such secretary or assistant
secretary that no amendment or modification of such articles or certificate of
incorporation or bylaws has become effective since the last date on which such
documents were last delivered to the

2



--------------------------------------------------------------------------------



 



Lenders), all corporate or company action, including shareholders’ or members’
approval, if necessary, has been taken by such Borrower and/or its shareholders
or members to authorize the execution, delivery and performance of this
Amendment and to the further effect that the incumbency certificate most
recently delivered to the Lenders remains in effect, unchanged;

     (iii) a certificate of the chief executive officer of MasTec stating that,
to the best of his or her knowledge and based on an examination sufficient to
enable him or her to make an informed statement, after giving effect to the
Amendment and to the revised Schedules to the Loan Agreement delivered
therewith,

     (A) all of the representations and warranties made or deemed to be made
under the Loan Agreement are true and correct on and as of the Amendment No. 9
Effective Date, and

     (B) no Default or Event of Default exists;

and the Administrative Agent shall be satisfied as to the truth and accuracy
thereof; and

     (iv) such other documents and instruments as any Lender through the
Administrative Agent may reasonably request.

     5. Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment, each Borrower hereby makes the
following representations and warranties to the Administrative Agent and the
Lenders, which representations and warranties shall survive the delivery of this
Amendment and the making of additional Loans under the Loan Agreement as amended
hereby:

     (a) Authorization of Agreements. Each Borrower has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
this Amendment and each other agreement contemplated hereby to which it is a
party in accordance with their respective terms. This Amendment and each other
such agreement contemplated hereby to which it is a party has been duly executed
and delivered by the duly authorized officers of such Borrower and each is, or
each when executed and delivered in accordance with this Amendment will be, a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms.

     (b) Compliance of Agreements with Laws. The execution, delivery and
performance of this Amendment in accordance with their respective terms do not
and will not, by the passage of time, the giving of notice or otherwise,

     (i) require any Governmental Approval that has not been obtained or violate
any Applicable Law relating to such Borrower or any of its Subsidiaries,

     (ii) conflict with, result in a breach of or constitute a default under the
articles or certificate of incorporation or by-laws or other constituent
documents or any shareholders’ or members’ agreement of such Borrower or any of
its Subsidiaries, any material provisions of any indenture, agreement or other
instrument to which such Borrower, any of its

3



--------------------------------------------------------------------------------



 



Subsidiaries, any material provisions of any indenture, agreement or other
instrument to which such Borrower, any of its Subsidiaries or any of such
Borrower’s or such Subsidiaries’ property may be bound or any Governmental
Approval relating to such Borrower or any of its Subsidiaries, or

     (iii) result in or require the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by such Borrower
other than the Security Interest.

     6. Additional Covenant. To induce the Administrative Agent and the Lenders
to enter into this Amendment, the Borrowers agree that, if for any reason the
Borrowers have not filed the Quarterly Reports on Form 10-Q for the quarterly
periods ended March 31, 2004, June 30, 2004 and September 30, 2004, with the
Securities and Exchange Commission by 5:00 p.m., Eastern Standard Time, on
January 7, 2005, the Borrowers shall pay to the Administrative Agent a fee in
the amount of $93,750 for the Ratable account of the Lenders, which fee will be
earned at such time and date and is not subject to refund or rebate of any kind
whatsoever.

     7. Effect of Amendment. From and after the Amendment No. 9 Effective Date,
all references in the Loan Agreement and in any other Loan Document to “this
Agreement,” “the Loan Agreement,” “hereunder,” “hereof” and words of like import
referring to the Loan Agreement, shall mean and at any time of determination be
references to the Loan Agreement as amended by this Amendment. Except as
expressly amended hereby, the Loan Agreement and all terms, conditions and
provisions thereof remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

     8. Breach of Amendment. Any breach by the Borrowers of any representation,
warranty or covenant contained herein shall constitute an Event of Default.

     9. Counterpart Execution; Facsimile Signatures. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

     10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Georgia without giving effect to
conflicts of law principles thereof.

     11. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

     12. Further Assurances. The Borrowers agree to take such further actions as
any Lender through the Administrative Agent shall reasonably request from time
to time in connection herewith to evidence or give effect to the amendments set
forth herein or any of the transactions contemplated hereby.

4



--------------------------------------------------------------------------------



 



     13. Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement among the parties hereto.

     14. Waiver of Jury Trial. To the fullest extent permitted by Applicable
Law, each of the parties hereto hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.

     15. Release of Claims. To induce the Administrative Agent and the Lenders
to enter into this Amendment, each Borrower hereby releases, acquits and forever
discharges the Administrative Agent and the Lenders, and all officers,
directors, agents, employees, successors and assigns of the Administrative Agent
and the Lenders, from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Borrower now has or ever had against Agent or any Lender arising under
or in connection with any of the Loan Documents or otherwise. Each Borrower
represents and warrants to the Administrative Agent and the Lenders that such
Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against the Administrative Agent or any
Lender.

     16. Expenses of Administrative Agent. The Borrowers agree to pay, on
demand, all costs and expenses reasonably incurred by the Administrative Agent
in connection with the preparation, negotiation and execution of this Amendment
and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers as of the date first written above.

                  FLEET CAPITAL CORPORATION,     as the Administrative Agent and
as a Lender
 
           

  By:   /s/ Dennis S. Losin    

      Name: Dennis Losin    

      Title: SVP    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,     as a Lender
 
           

  By:   /s/ Ryan Parnell    

      Name: Ryan Parnell    

      Title: Vice President    
 
                LASALLE BUSINESS CREDIT, LLC,     successor in interest to
LASALLE     BUSINESS CREDIT, INC., as a Lender
 
           

  By:   /s/ Douglas C. Colletti    

      Name: Douglas C. Colletti    

      Title: SR VP    
 
                JPMORGAN CHASE BANK, as a Lender
 
           

  By:   /s/ Gregory J. Wiske    

      Name: Gregory J. Wiske    

      Title: Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION,     as a Lender
 
           

  By:   /s/ Alex M. Council, IV    

      Name: Alex M. Council IV    

      Title: Vice President    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



 



                  BORROWERS:
 
                MASTEC, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                CHURCH & TOWER, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                CHURCH & TOWER ENVIRONMENTAL, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                CRUZ-CELL, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                DRESSER/AREIA CONSTRUCTION, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                FLAIRE INCORPORATED
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



                  MASTEC INTEGRATION SYSTEMS, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter
President and Chief Executive Officer         MASTEC NETWORK SERVICES, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC NORTH AMERICA, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC TELCOM & ELECTRICAL     SERVICES, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                PHASECOM AMERICA, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

-8-



--------------------------------------------------------------------------------



 



                  PROTEL IND., INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                RENEGADE OF IDAHO, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                S.S.S. CONSTRUCTION, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                UPPER VALLEY UTILITIES CORP.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                WILDE HOLDING CO., INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                WILDE ACQUISITION CO., INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

-9-



--------------------------------------------------------------------------------



 



                  NORTHLAND CONTRACTING, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                WILDE OPTICAL SERVICE, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC REAL ESTATE HOLDINGS, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC OF TEXAS, INC.  

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC CONTRACTING COMPANY, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC MINNESOTA, SW, LLC
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    

      of MasTec Services Company, Inc.,    

      Sole Member    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

-10-



--------------------------------------------------------------------------------



 



                  MASTEC SERVICES COMPANY, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC ASSET MANAGEMENT     COMPANY, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC TC, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                MASTEC FC, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    
 
                STACKHOUSE REAL ESTATE     HOLDINGS, INC.
 
           

  By:   /s/ Austin Shanfelter    

      Austin Shanfelter    

      President and Chief Executive Officer    

-11-